DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Withdrawn claims 1-8 and 11-20 are incompliant with the required format because withdrawn claims are required to include the claim text.
Cancelled claim 10 is incompliant with the required format because cancelled claims should not include any claim text. 
Appropriate correction is required.

Election/Restrictions
Amended independent claim 9 and new independent claim 21 filed on 06/09/2022 are specific to species other than to the elected Launcher Species A, the launcher and projectile system of Figs. 1 and 1A, that was previously elected in the response filed 09/23/2021.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2021.  
It is noted that in the elected Launcher Species A, the launcher and projectile system of Figs. 1 and 1A, the projectile does not comprise the following feature: “…said projectile comprising a mechanical energy storage means… wherein the mechanical energy storage means of the projectile is at least partially energized by the force generated during launch of the projectile, and wherein, after said launch, energy of the energized mechanical energy storage means is released to initiate an opening of said projectile”.
In the elected Launcher Species A, (Figs. 1 and 1A), the projectile is ruptured/opened by protrusions 1020 as the projectile exits the barrel, thereby releasing the debilitating material, without the need for the mechanical energy storage means recited in new independent claim 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 as amended on 06/09/2022, it is unclear how this claim reads on the elected Species A, (Figs, 1 and 1A).  
In the elected Launcher Species A, (Figs. 1 and 1A), the projectile is ruptured/opened by protrusions 1020 as the projectile exits the barrel, thereby releasing the debilitating material, with no need for a tether mechanism to release the debilitating material.  It appears that amended claim 9 is now specific to the non-elected species F (Fig. 12) comprising the now recited tether mechanism and no longer reads on the elected Species A. This is not permissible and the applicant is asked to cancel the claim, or amend the claim such that it is either generic or specific to the elected species A, (Figs. 1 and 1A).
   Response to Arguments
Applicant’s arguments, see page 5, filed 06/09/2022, with respect to the rejection of claims 9 and 10 under 35 U.S.C. 102 as being anticipated by Dai (US 2006/0191525) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claim 9 as being indefinite under 35 U.S.C (b) has been made (see the discussion presented above) because amended claim 9 does not read on the elected Species A (Figs. 1 and 1A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-FORM 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641